Citation Nr: 1114159	
Decision Date: 04/11/11    Archive Date: 04/21/11

DOCKET NO.  07-01 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from February 1969 to August 1975.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, continued a noncompensable rating for the Veteran's service-connected bilateral hearing loss.  The case was before the Board in April 2009, when it was remanded for additional development.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.  


REMAND

In April 2010, the Board remanded this matter, in pertinent part, to afford the Veteran a contemporaneous VA examination to determine the current severity of his service-connected bilateral hearing loss (in light of his allegations that the disability had increased in severity and due to the passage of time (approximately 25 months) since his previous examination).  

The Veteran was afforded a VA audiology examination in January 2010.  In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the United States Court of Appeals for Veterans Claims (Court) held that a VA audiologist conducting a VA audiological evaluation must fully describe the functional effects caused by a hearing disability in his or her final report.  The Court's rationale in requiring an examiner to consider the functional effects of a Veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) in considering whether referral for an extraschedular rating is warranted.  Specifically, the Court noted the following: "Unlike the rating schedule for hearing loss, § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extraschedular rating is warranted.  The Secretary's policy [requiring VA audiologists to describe the effect of a hearing disability on a Veteran's occupational functioning and daily activities] facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application."  Id.  The Board notes that on June 2006 VA audiological evaluation, the Veteran reported that in regards to his service-connected tinnitus, he has a "tone" in both ears that is very distracting, and that it effects his work and sleeping.  Notably, there have been no other comments or complaints by the Veteran regarding the effect of his service-connected bilateral hearing loss on his occupational functioning and daily activities.  

Notably, on October 10, 2008, the Veterans Benefits Administration issued Fast Letter 08-33 reinstating the requirement for audiologists to comment on the effects of the condition on occupational function and daily activities.  This replaced the requirement for the audiologist to comment on the situation of greatest difficulty.  

The January 2010 VA audiological evaluation contains no comment on the effects of the Veteran's hearing loss on his occupational function and daily activities.  While the Board in its April 2009 instructions did not specifically request such action, it is clear that based on governing caselaw in Martinak, the January 2010 audiologist should have commented on the effect the Veteran's hearing loss has on his occupational function and daily activities.  Notably, the audio examination worksheet now specifically states that the examining audiologist must comment on the effects of the hearing loss on the Veteran's occupational functioning and daily activities.  Additional development to secure such comment is necessary.  Furthermore, the Board notes that in connection with his claim/appeal the Veteran has submitted reports of private July 2006 audiometry presented in chart form (i.e., not converted to numerical values).  Intervening guidance by the Court regarding such circumstances indicates that such evidence may not routinely be dismissed as inappropriate for rating purposes, but must be interpreted.  The Board lacks the expertise to do so on its own.   

Finally, it is noteworthy that the Court has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).   
Accordingly, the case is REMANDED for the following:

1. The RO should ask the Veteran to submit a statement describing the effect(s) his hearing loss has on his daily and occupational functioning.  He should have ample opportunity to respond.

2. The RO should then (after the Veteran responds with his subjective complaints) forward the Veteran's claims file to the January 2010 VA audiologist for further review and an addendum opinion.  The examiner should:

(a) Review the July 2006 private audiometry charts the Veteran has submitted in support of his claim and, to the extent permitted by the findings, convert the private findings to numerical values appropriate for rating hearing loss disability under the applicable schedular criteria.  The audiologist should note whether the values are consistent with those found on VA audiometry and, if not, comment on (account for) the discrepancy.
(b) The audiologist must also review the Veteran's report of his subjective complaints of the effect his hearing loss has on daily and occupational functioning and offer comment on those complaints (i.e., observe whether the degree of interference with functioning the Veteran describes is consistent with the objective findings on audiological evaluations, and offer any further comment indicated regarding the impact that the extent of hearing loss found would be expected to have on occupational functioning and daily activities).  The examiner must explain the rationale for all opinions.  

If the January 2010 examiner is unavailable to provide the addendum opinions sought, the Veteran's claims file should be forwarded to another audiologist for review and such opinions.  

3.  The RO should then readjudicate the claim (to specifically include consideration of whether referral for extraschedular consideration is warranted and address any total disability rating based on individual unemployment (TDIU) issues raised by the record).  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

